Title: From Thomas Jefferson to John Wayles Eppes, 18 February 179[8]
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Th.J. to J. W. Eppes
            Philadelphia Feb. 18. 9[8]
          
          I wrote you last on the 1st. inst. and three days ago recieved Maria’s of the same date. we have intelligence which seems to be authentic that the Spaniards have delivered up the posts on the Missisipi. this is the more welcome, as the commencement of war in that quarter seemed more imminent than it is with France. we are certainly more indebted for avoiding it to the good sense & moderation of the Spanish government than to the conduct of our agents. that was such as to have excited a suspicion that was the [object?] desired. it might be thought that if war should take place with France, we might, by forcing Spain into it, […] subject that our hostilities might reach. we have no news yet from our Parisian envoys; but this is one of those cases when no news is good news. certainly if any thing very threatening existed, our envoys would have found an opportunity to put us on our guard. you will have seen that Congress has been occupied with a very dirty & degrading business. a resolution for expelling both members was referred to the Committee of privileges. they have agreed to report against the resolution.  how it will be finally decided we know not. the testimony bears hard on the Speaker. the surrender of the posts by Spain will give us something to do, as a temporary government must be established there. but this will be [a] short business, and little else appears to be done. still they do not begin to talk of the time of adjournment. I hope however it will be in the [first?] of next month. the price of wheat here is 1.50 D flour 8.50 tobacco (old) [11.6]. they will all rise somewhat. this river being closed again, no exportation takes place yet, & keeps the market dull.—I am happy to have it in my power to make you & Maria a present of my chariot, which is in possession of Quarrier at Richmond. it has no harness. I believe it is the best piece of work that ever crossed the ocean. I find I shall have no occasion for such a thing here, and it may be useful to you & Maria. it will require some caution to get it clear of a considerable expence of storage. Quarrier was to have a certain percent on it if sold, in lieu of storage. you must therefore tell him you have given me 400. dollars for it and that he is to draw on me for the per cent agreed on. I forget what it was. I inclose you a letter to him which makes the storage a matter of account merely between him & me. the wheels of the carriage were originally heavy & bad. I am in hopes they will hold out to carry you to Monticello, where I will have a set of good ones made for you.—I send by post a new volume of Callendar’s for mr Eppes.—present me affectionately to mr & mrs Eppes & the family: and my most tender love to Maria. cordial salutations to yourself & Adieu.
        